34 F.3d 1065
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Eric DAVIS, Plaintiff, Appellant,v.NEW HAMPSHIRE DEPARTMENT OF CORRECTIONS, CLASSIFICATIONBOARD, ET AL., Defendants, Appellees.
No. 94-1304
United States Court of Appeals,First Circuit.
September 2, 1994

Appeal from the United States District Court for the District of New Hampshire [Hon.  Martin F. Loughlin, Senior U.S. District Judge ]
Eric Davis on brief pro se.
Jeffrey R. Howard, Attorney General, and Lucy C. Hodder, Assistant Attorney General, on brief for appellees.
D.N.H.
DISMISSED.
Before Torruella, Chief Judge, Cyr and Boudin, Circuit Judges.
Per Curiam.


1
Because the order from which plaintiff seeks to appeal is not a "final decision" under 28 U.S.C. Sec. 1291, because no certification under 28 U.S.C. Sec. 1292(b) has been granted, and because no other basis for interlocutory appeal exists, the appeal is dismissed for lack of jurisdiction.


2
Dismissed.